DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

           A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 07/05/2022 has been entered.
Response to Arguments
3.	Applicant's arguments with respect to the rejections of claims 1, 2, 4-14 and 16 have been considered but are moot in view of the new grounds of rejection.  
          
Response to Amendment
Claim Rejections - 35 USC § 103
4.	The text of those sections of Title 35, U.S. Code not included in this section can be found in a prior Office action.

5.	Claims 1, 2, and 13-14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Pollak et al. (US Publication 2015/0037806, hereinafter Pollak) in view of Obrien et al. (US Publication  2014/0205176, continuation of PCT/IB2012/001857, hereinafter Obrien).
Regarding claim 1, Pollak discloses apparatus for use with an output device, and a blood sample that was drawn from a subject (Pollak, para’s 0050 and 0056, system and method for analyzing blood sample from a human body), the apparatus comprising: 
a microscope system configured to acquire first and second images of the blood sample at respective times (Pollak, para’s 0063-0064, 0130-0131, microscopic system captures one or more images of bold sample in a sequence of images in time); and 
a computer processor (Pollak, para. 0034, computer processor) configured to: 
identify, in the first and second images, a given entity (Pollak, para. 0128, identify stained object in the sample images);
determine whether, between acquisitions of the first and second images, there was motion of the given entity within the sample, by comparing the first and second images to one another, at least partially in response thereto, distinguish between the given entity being a platelet and the given entity being a parasite, and generate an output on the output device, at least partially in response thereto (Pollak, para. 0128, the presence of a suspected pathogen is determined if a first stained area is identified and the pattern of movement directionality and/or velocity of the stained object corresponds with a pattern predetermined to be associates with the suspected pathogen.  Claims 1 and 21 disclose staining a body fluid sample with two or more dyes, the sample comprising platelets and being suspected of further comprising a pathogen; selecting a stained object comprising the first stained area and the one other stained area and determining the presence of a suspected pathogen in the sample if pattern of movement of said stained object corresponds with a pattern predetermined to be associates with the suspected pathogen; and selecting a stained object comprising the first stained area and the one other stained area and determining the presence of a suspected pathogen in the sample, if during movement of the stained object the first stained area is maintained within boundaries of the one other stained area; para. 0138, generate output comprising a value or combination of values being indicative of the presence or absence of suspected pathogens in the sample).
Pollak does not explicitly disclose but Obrien discloses distinguish between the given entity being a platelet  by determining that the given entity is motile and the given entity being a parasite by determining that the given entity is stationary (Obrien, para’s 0068-0076, this process described in conjunction with FIG. 2 may handle platelet displacements due to moving platelet fluid medium while the microscope is stepped through its z (focus) range to record the images. Fluid displacement may cause the exact location of correlated dark and bright spots at different focus positions to differ at the time the images at the different microscope focus depths are recorded. Assume dark spots have been identified, and associated bright spots must now be identified at a different focal depth to determine that the spots correspond to platelets. A defined area around the original dark spot may be analyzed, which accounts for a predictable amount of fluid displacement; para. 0069, the technique described in conjunction with FIG. 1 relies on image intensity difference calculation, so that a small platelet displacement on the order of magnitude of the platelet dimensions themselves will render the difference picture less useful or useless for analysis. Thus this technique may be best applied after the fluid medium for the particles has settled or has been fixed. However the technique described in conjunction with FIG. 2 tolerates limited fluid motion and may for instance be applied even before a fluid has not fully settled; para’s 0070-0076, the methods described in conjunction with FIGS. 1 and 2 may be combined. The correlation between bright spots and dark spots may determine platelet candidate locations. These candidates are likely true platelets but may also include false detections. A location difference is determined between the originating bright and dark spots in their images at the two different z locations. The two images (or at least the part of the images that contains the candidate) are shifted such that the bright spot and the dark spots overlap. A difference image is generated and on the difference image a template match is undertaken. The difference image enhances wanted particle information and suppresses unwanted artifacts, simplifying the detection of platelets. FIG. 3 illustrates an example of this combined process, the slides are 100 micrometers deep while the z range is 320 micrometers. Another example implementation uses a z range of 1 to 2 mm, three frames per second are collected, making the time between frames 0.333 seconds. The z delta is 8 micrometers resulting in 40 frames collected. In addition it is well known in the art that parasites tend to be stationary, as disclosed in Bachelet et al., US Publication 2012/016986, para. 0115, since parasite visual form tends to stay conserved despite rapid antigen mutation. Even if parasite visual form changes, the classification features may be updated to suitably detect the new form, and these classification features may be disseminated to all users of the invention. The disclosures above further indicate that the detection of and the differentiation between platelets and other microorganism including parasites based on mobility can be accomplished by recording microscopic images at different specific focal depths, in multiple z planes, and with different image capture density, where the position of platelets may overlap on different of the multiple z planes that are recorded). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Obrien’s features and well-known concept in the art into Pollak’s invention for enhancing the detection of pathogens by effectively using special microscopic imaging apparatus for identifying their presence in blood samples. 

Regarding claim 2, Pollak-Obrien discloses the apparatus according to claim 1, wherein the microscope system is configured to acquire first and second images of the blood sample at respective times by acquiring first and second fluorescent images of the blood sample at respective times (Pollak, para. 0038, capturing fluorescence (475 nm, FIGS. 1C, 1F) images of white blood cells (FIGS. 1A-1C) and malaria infected red blood cells (FIGS. 1D-1F)).

	Regarding claims 13-14, these claims comprise limitations substantially the same as claims 1-2; therefore they are rejected by the same rationale set forth.

6.	Claims 1-2, and 13-14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Bachelet et al. (US Publication 2012/0169863, hereinafter Bachelet) in view of Pollak et al. (US Publication 2015/0037806, hereinafter Pollak), and further in view of in view of Obrien et al. (US Publication  2014/0205176, continuation of PCT/IB2012/001857, hereinafter Obrien).
Regarding claim 1, Bachelet discloses apparatus for use with an output device, and a blood sample that was drawn from a subject (Bachelet, para’s 0014-0017, 0046 system and method for analyzing thick or thin blood smear from a human body for detecting the presence of parasites, or other microorganisms), the apparatus comprising: 
a microscope system configured to acquire first and second images of the blood sample at respective times (Bachelet, para’s 0045 and 0055, microscopic system captures one or more images of blood smear in time); and 
a computer processor (Bachelet, para. 0035, computer processor) configured to:
identify, in the first and second images, a given entity (Bachelet, para’s 0075-0078, capturing one or more digital images, identify element(s)/object(s) in images of the blood smear); 
determine whether, between acquisitions of the first and second images, there was motion of the given entity within the sample, by comparing the first and second images to one another, at least partially in response thereto, distinguish between the given entity being a non-parasitic entity  and the given entity being a parasite, and generate an output on the output device, at least partially in response thereto (Bachelet, para’s 0075-0078, capturing one or more digital images, classify features of elements/objects based on  motion of the elements/objects; para’s 0108 and 0121, automatically identify pathogens within a sample, the apparatus captures one or more digital images from a sample undergoing analysis, utilizes image analysis software to locate putative appearances of the pathogen in the image, compares the characteristics of a suspected pathogen present in the image, to a succinct set of characteristics extracted from images of known pathogens. Characteristics "classification features" may include motion of live parasites and their location with respect to other elements of the biological sample; par. 0222, classification features must be relevant to objects which are being classified may include the fluorescence of the candidate and/or motion of the candidate; claims 8 discloses outputting a result that includes at least one of the following: the presence or absence of a pathogen, and the species of pathogen).
Bachelet does not explicitly disclose but Pollak discloses the non-parasitic entity being a platelet (Pollak, claims 1 and 21 disclose staining a body fluid sample with two or more dyes, the sample comprising platelets and being suspected of further comprising a pathogen; selecting a stained object comprising the first stained area and the one other stained area and determining the presence of a suspected pathogen in the sample if pattern of movement of said stained object corresponds with a pattern predetermined to be associates with the suspected pathogen; and selecting a stained object comprising the first stained area and the one other stained area and determining the presence of a suspected pathogen in the sample, if during movement of the stained object the first stained area is maintained within boundaries of the one other stained area; it is also noted that sensing/detecting movement of the platelet is well known in the art as evidenced by Dolecek et al. US Publication 2011/0301012).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Pollak’s features into Bachelet’s invention for enhancing the detection of pathogens by identifying their motions with respect to blood cells in blood sample. 
Bachelet-Pollak does not explicitly disclose but Obrien discloses distinguish between the given entity being a platelet  by determining that the given entity is motile and the given entity being a parasite by determining that the given entity is stationary (Obrien, para’s 0068-0076, this process described in conjunction with FIG. 2 may handle platelet displacements due to moving platelet fluid medium while the microscope is stepped through its z (focus) range to record the images. Fluid displacement may cause the exact location of correlated dark and bright spots at different focus positions to differ at the time the images at the different microscope focus depths are recorded. Assume dark spots have been identified, and associated bright spots must now be identified at a different focal depth to determine that the spots correspond to platelets. A defined area around the original dark spot may be analyzed, which accounts for a predictable amount of fluid displacement; para. 0069, the technique described in conjunction with FIG. 1 relies on image intensity difference calculation, so that a small platelet displacement on the order of magnitude of the platelet dimensions themselves will render the difference picture less useful or useless for analysis. Thus this technique may be best applied after the fluid medium for the particles has settled or has been fixed. However the technique described in conjunction with FIG. 2 tolerates limited fluid motion and may for instance be applied even before a fluid has not fully settled; para’s 0070-0076, the methods described in conjunction with FIGS. 1 and 2 may be combined. The correlation between bright spots and dark spots may determine platelet candidate locations. These candidates are likely true platelets but may also include false detections. A location difference is determined between the originating bright and dark spots in their images at the two different z locations. The two images (or at least the part of the images that contains the candidate) are shifted such that the bright spot and the dark spots overlap. A difference image is generated and on the difference image a template match is undertaken. The difference image enhances wanted particle information and suppresses unwanted artifacts, simplifying the detection of platelets. FIG. 3 illustrates an example of this combined process, the slides are 100 micrometers deep while the z range is 320 micrometers. Another example implementation uses a z range of 1 to 2 mm, three frames per second are collected, making the time between frames 0.333 seconds. The z delta is 8 micrometers resulting in 40 frames collected. In addition it is well known in the art that parasites tend to be stationary, as disclosed in Bachelet et al., US Publication 2012/016986, para. 0115, since parasite visual form tends to stay conserved despite rapid antigen mutation. Even if parasite visual form changes, the classification features may be updated to suitably detect the new form, and these classification features may be disseminated to all users of the invention. The disclosures above further indicate that the detection of and the differentiation between platelets and other microorganism including parasites based on mobility can be accomplished by recording microscopic images at different specific focal depths, in multiple z planes, and with different image capture density, where the position of platelets may overlap on different of the multiple z planes that are recorded). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Obrien’s features and well-known concept in the art into Bachelet-Pollak’s invention for enhancing the detection of pathogens by effectively using special microscopic imaging apparatus for identifying their presence in blood samples.

Regarding claim 2, Bachelet-Pollak-Obrien discloses the apparatus according to claim 1, wherein the microscope system is configured to acquire first and second images of the blood sample at respective times by acquiring first and second fluorescent images of the blood sample at respective times (Bachelet, para. 0067, capturing fluorescent images).

	Regarding claims 13 and 14, these claims comprise limitations substantially the same as claims 1 and 2; therefore they are rejected by the same rationale set forth.

Allowable Subject Matter
7. 	Claims 4 and 16 are objected to, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. 
The remaining claims 5-12 depending on claim 4 inherit the objection thereof. 

Consideration of Reference/Prior Art
8.    For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645. The examiner can normally be reached 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOI H TRAN/Primary Examiner, Art Unit 2484